Title: To James Madison from Robert R. Livingston, 2 November 1802
From: Livingston, Robert R.
To: Madison, James


Sir,
Paris 2d. November 1802
Nothing very important relative to our affairs having intervened for Some time past I have not thought necessary to trouble you. The affair of our debts Stand exactly as they did upon vague promises on the part of the Minister which I have little expectation of Seeing Soon fulfilled & indeed Some confidential people have taken occasion to Say in Such a way as they know I Should hear that they are Surprised I Should be So pressing upon this occasion, as I ought to know that they cannot pay &c I am very fearful that little or nothing will be done unless a war Should render us necessary, or unless great Sacrifices are made to particular men. A proposition has been made through Mr Swan by a company of Bankers (as is Said) to add the principal to the interest to pay in forfeited lands at the price fixed by law (that is 12 years purchase) with a deduction of 30 per cent & 5 p% for the agency. A number of americans & most of the sweedish & Danish creditors have agreed to the proposition but as many do not chuse to accept this plan of Settlement not knowing what to do with the land, the business is at a Stand, I have foreborn to give any Sort of encouragement to the Plan considering the whole as a private transaction on which every man must form his own Judgement that my business is to press on claims & leave to our Government the mode of enforcing them.
The enclosed note & the reply Shew what has been done in the case of Davidson & Rodgers the Memoir of the latter I could not Send in, as it was not Sworn to. I own I wish that as this business had been begun thro’ Mr Pichon, that it had been pursued thro’ this channel, for little can be hoped for here by pressing the business, where no Ministers will venture to criminate the consul’s brother in law So that there is no midle line to pursue, we must either rest unsatisfied or make it a cause of rupture. I consider the reference mentioned in his last note as lying the business a Sleep, & I pray you[r] further & explicit instructions. Another matter of Some delicacy has happened between the Minister & myself, which it is proper you Should be acquainted with tho’ it is Satisfactorily Settled because it is capable of being misrepresented. The foreign ministers & other persons having business call on the Minister of exterior relations whenever they find it convenient between two & five o’clock, they are usually called into a private audience in the order in which they arrive without preference. Some time ago I was at the Minister’s at an early hour & when I was in waiting two other Ministers arrived. They were called before me. On going in afterwards I asked Mr Talleyrand whether any rank had been established between foreign ministers, because in that case I Should think it necessary to Insist upon that which I thought due to the United States previous to our entering upon any other business he told me that none was established & appeared Surprised at the question. I then asked upon what principle the two gentlemen who had just left him were called in before me. He assured me upon his honour that he did not know that I was there, & that his master of the ceremonies was an old fool who had not announced me in time & that he was Sorry it had happened. As the Apology was ample I was of course Satisfied & was always received in turn tho’ Ambassadors were in waiting. A few Days ago I again arrived early, and directly after came Genl Bournonville who was just going to Set out in his Embassy to Spain. He was called in at which I took no offence knowing his peculiar circumstances. The ex-ligurian Minister & his Successor arriving afterwards they were called in & on their going away a Gentleman whom I do not know came in & as Talleyrand entered the outward appartment he pressed up to him & took him back into the cabinet. Feeling all those preferences as an indignity I left the house & wrote the enclosed note. The next Day meeting the Minister, he told me that I had manifested too much Sensibility upon that occasion. I told him I hoped not and I found myself justified by cause he had given me. He assured that nothing personal was intended that the last person had pressed himself upon him without his having seen me (which by the by was not true for he bowed to me in coming in) and that the others had asked a particular audience which entitled them to a preference & that he was willing to Submit the question to any Minister I thought proper. I told him that this was unnecessary that the assurances he had given me were Sufficient but that I certainly had every reason for its being very uncommon for Ministers Since every day was established as a Day of conference to ask a particular audience to Suppose that none had been asked & of course that I had been improperly passed by. But as he asserted the contrary to have been the case I accepted with pleasure the apology. He then gave me his hand & said he would send me back my note and that he hoped the business was finished. The note however did not come but two days after Mr. King informed me that he had been applied to by a person in the minister’s confidence who had shewn him my note and the reply that it was intended to make me and urged him as this reply contained some things which tho not absolutely impolite yet were such as might hurt my feelings and tend to disagreeable consequences to advise me to apply for my note that the matter might drop. This needed no comment & I without hesitation told Mr King to Say that the Subject was too delicate for him to interpose in. I was confident Talleyrand dare not send me that note or if he did I know how to treat it. He accordingly gave that reply. The matter rested Some days when Mr Marbois came to me & told me that he had been the day before at St Cloud that he there met with the Minister of exterior relations, who had shewn him my note and the answer he intended to make assuring him at the same time that he had the highest respect for me and that I had taken offence without just cause that he did not See me & that the persons who were admitted before me had particular hours assigned them that he Marbois had insisted to take both notes—that he prayed me to accept this apology and take back my note. I suffered him to have the note asking till the next morning to consider of his proposition. The next morning I Sent him back the note reserving to return it to Mr. Talleyrand & Soon after calling on him I told him that Mr Talleyrand having made me a verbal apology I had been content with it but Since he had thought proper not to leave the business upon that ground but to write me a note which contained as I learned no specific apology I would abide by my note and wait his reply Since it was easy if his professions, made both to me & to him (Mr Marbois) were Sincere to tell me So in writing. He told me that as what I had was from him who was also a Minister & who was the friend of both ought not to have less weight than if it came from Mr. Talleyrand directly. I acknowledged the weight it merited, but insisted that I Should have Some proof of what he had Said other than mere words which were capable of misrepresentation that any thing he Said in writing would Satisfy me whether it was directly from the Minister or thro him. He accordingly wrote me the enclosed letter & Seeing Mr Talleyrand the next day he repeated the Apology with many professions of personal regard & Said that he hoped the business was finished. To that I readily assented—the thing is of little moment in itself, but as few things are represented in America as they really pass here it is proper that you Should be fully informed all that happens, & I consider this rather as a fortunate circumstance Since it will impress Mr Talleyrand with a conviction that we are not disposed to Submit to any Species of disrespect. My letter to the President Send [sic] by the way of England will Shew you that the Business of Louisiana has met with a check tho’ I fear it will be Soon resumed, & that troops will go out—this autumn as every thing was arranged & they were under marching orders. Florida is not as I before told you included in the cession. You will See in the president’s letter my conversation with Joseph Bonaparte. This I Shall have a convenient opportunity to renew, as he has promised to give me a Shooting party at his country house in a few days. Time may afford circumstances of which we may avail ourselves I therefore pray you to be explicit in your instructions & in your replies to Some Questions that I have asked you relative to this Subject in my former letters Since I am at present wholly unauthorised as to any offers that it would be proper to make & we constantly do not expect to receive this country or any interest in it as a free gift. I have also Stated to you Some of the inconveniences our commerce labours under here particularly in the heavy duties on Tobacco brought in our vessels. It will be proper that this be counteracted either in the way I have before mentioned or in Some other that the wisdom of Congress will Suggest Since we have already Suffered considerably by this Subject, not having received their attention the last Sessions.
The duty also which is paid in Holland upon a misconstruction of the Treaty which I have before mentioned to you & on which I find from enquiries at Roterdam & Amsterdam in the course of the flying visit I made to holland last Summer to be fully confirmed merits your attention. I also found that our Merchants had been uniformly defrauded out of much greater Sums by the Dutch mercantile agents that they employ as their Consignees—who have very generally charged the duties upon the war prices when in fact the Government only received them on the average peace prices. Thus when Coffee Sold at 20/. per ℔ the duty was charged at that rate to our Merchants by their agents, while in fact they only paid it upon a rate of 12/: for tho’ the law authorized the taking the duty on the actual value yet the policy of the Government was to encourage the importation by not raising the duties from the peace price of the Article.
I enclose you a duplicate of the Memoir of Col Devienne countersigned by Genl La fayette. This unfortunate Gentleman has certainly claims So far at least as his pay & rations would go but as he expended considerable Sums in coming to us, & as he is at the lowest ebb of misery, perhaps a Small pension in lieu of his pay might not be found more expensive to us & might Save his family from ruin. I have advanced him about 15 Guineas for which I have taken his recet to be deduc[t]ed from his pay if you give him any thing if not I must be content to loose it. I fear I Shall be compelled to aid him Still farther. I enclose you his two last letters to me by which you can judge of his Situation. I pray you to commend him to the patronage of Some human[e] member of Congress.
I have taken the liberty to mention General La fayette’s Situation to the President I pray you to afford him what assistance, you can, for I know his present embarassments to be very great, & you know the extent of our obligations to him for which what has already been done will not be thought an adequate compensation. His imprisonment was Very expensive to him, money to considerable amount borrowed for the Support of his family was frequently siezed. His estate is forfeited, & his debts which were charged upon it became personal obligations which he has made every Sacrifice to pay. Many of those debts were contracted in our cause, & here his opposition to the Election of the Consul for life has deprived him of every possible expectation.
The letters that have passed between me & Mr Sumter will of course be Shewn you by the President & I hope in your Opinion justify my appointing a private Secretary to do the business of the office till I receive your directions. The noise of war in England has diminished & as the new Russian administration are not yet disposed to relinquish their connection with France, the latter is very anxious to preserve peace tho’ the national antipathy is very great & the british creditors of France are very clamorous & unsatisfied there will as yet be no war. I have the honor to be with the highest respect Dear Sir Your most Obt hble Servt.
Robt R Livingston
It may be proper to mention tho you will probably have recd the information thro another channel that Sweden has made peace wh Tripoli paying 150.000$ & the ⟨annual?⟩ stipend. This has been done by the admiral without the order of his court as the minister here informs me.
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy and copies of enclosures (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, except for Livingston’s signature and postscript. Unless otherwise noted, italicized words are those encoded by Livingston’s secretary and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:304–5 n.). RC decoded interlinearly by Wagner. Draft and letterbook copy do not include postscript. For surviving enclosures, see nn. 1, 4, and 10.



   
   Livingston enclosed a copy of his 19 Oct. 1802 letter to Talleyrand (1 p.), covering a copy of his undated note (1 p.) protesting Leclerc’s imprisonment of William Davidson and John Rodgers in Saint-Domingue and forwarding Davidson’s affidavit and Pichon’s letter to Leclerc, which JM had sent to Livingston. Livingston also enclosed a copy of Talleyrand’s 5 Brumaire an XI (27 Oct. 1802) reply (1 p.), stating that because the case was a matter of colonial administration, he had sent Livingston’s letter and Davidson’s affidavit to the minister of marine.



   
   In September 1802, Gen. Pierre Riel Beurnonville had been named ambassador to Spain. He arrived at Madrid in January 1803 (Tulard, Dictionnaire Napoléon, p. 212; Hilt, Troubled Trinity, p. 142).



   
   This was no doubt Jean-François-Aimé Dejean, minister extraordinary to the Ligurian Republic from 1800 to 1802, who had been appointed minister for the administration of war, and his successor, Antoine-Christophe Saliceti (Tulard, Dictionnaire Napoléon, pp. 583, 1523–24).



   
   Livingston’s 19 Oct. 1802 letter (see n. 1) informed Talleyrand that he had called on him the previous day hoping to arrange the “particularly delicate” matter of Davidson and Rodgers “without injuring the feelings of the high officer to whom it relates.” He had, however, since been reduced to conducting all business with Talleyrand’s office by note until he received specific instructions from the U.S. “on the Subject of the indignity offered them in my person yesterday when … four different Gentlemen who arrived after me were admitted to an audience while I remained in waiting.”



   
   This word was miscoded as “writeund” and decoded by Wagner as “[considered]”; the draft and letterbook copy read “found.”



   
   This word was miscoded as “york” and decoded by Wagner as “was.”



   
   See King to Cazenove, 23 Oct. 1802 (King, Life and Correspondence of Rufus King, 4:167–68).



   
   This word was miscoded as “dre” and decoded by Wagner as “would”; the draft and letterbook copy read “dare.”



   
   The draft and letterbook copy read “leave” here, but Livingston’s secretary encoded “have.” In the decoding, Wagner interlined “[leave]” above “have.”



   
   Livingston enclosed a copy of a 6 Brumaire an XI (28 Oct. 1802) letter (1 p.; in French) from François Barbé-Marbois stating that Talleyrand had shown him both Livingston’s note and the reply Talleyrand proposed to send. Believing the matter could be settled with a verbal explanation, Marbois explained, he had asked Talleyrand not to send the reply, and he hastened to observe that he was sure Talleyrand had not lost sight of the respect due to Livingston’s character and person. Marbois added that he had undertaken to put an end to this misunderstanding by returning Livingston’s note and asking Talleyrand to suppress his, and he therefore regarded the matter as closed. Filed with Marbois’s letter is a copy of Livingston’s 2 Nov. reply (1 p.), tendering thanks for Marbois’s letter and stating that as Talleyrand had since repeated Marbois’s assurances, Livingston considered the matter finished, adding that Marbois’s friendly intervention had brought about the early settlement.



   
   In a 28 Oct. 1802 letter to Jefferson, Livingston said little more about the Louisiana expedition than he here stated to JM (DNA: RG 59, DD, France, vol. 8). An extract of the letter is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:525–26.



   
   See Livingston to JM, 1 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:536–37).



   
   In his 28 Oct. letter (see n. 11), Livingston wrote Jefferson that he had thanked Joseph Bonaparte for his assistance and that Bonaparte offered to continue acting as intermediary with Napoleon, suggesting that Livingston submit informal unsigned notes to him to avoid offending Talleyrand. Bonaparte added that he could only promise access to Napoleon, not influence. He noted that they had both read and discussed Livingston’s notes on Louisiana. Livingston had suggested that New Orleans and Florida be ceded in payment for the French debt and Bonaparte asked whether the U.S. would prefer the Floridas or Louisiana. When Livingston responded that the U.S. had no wish to extend its boundaries across the Mississippi, Bonaparte replied that it would be difficult to get any new concessions from Spain, which had parted reluctantly with Louisiana.



   
   The draft and letterbook copy read “certainly” here.



   
   See Livingston to JM, 27 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:76–78).



   
   See Livingston to JM, 3 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:367, 368 n. 10).



   
   The enclosure has not been found, but it was probably a copy of the marquis de Vienne’s petition to Congress (see Livingston to JM, 3 July 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:366, 368 n. 5).



   
   Livingston had mentioned in his 28 Oct. letter to Jefferson (see n. 11) that Lafayette was deeply in debt and had “nothing but his wife’s farm for his support.”



   
   See JM to Livingston, 15 Oct. 1802, and n. 8.



   
   Underlined in RC.


